DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 01/26/2021.  Claims 1–21 are pending.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1–19 of U.S. Patent No. US 10,914,493 to Ho et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of the present application are present in the previously allowed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the limitations “a housing comprising at least one opening for receiving concentrated solar irradiance” and also “one or more openings in the housing for receiving irradiance.”  Thus, it is unclear how many openings for solar irradiance are in the housing.  Examiner will assume, for purposes of examination under §§ 102 & 103 that the claim intended to claim one or more openings
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–6, 8–11, 13, & 16–21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0191697 to Xiao et al.
With regard to claims 1 & 16, Xiao discloses a solar receiver and its associated method (abstract), comprising: a housing (shown but not labeled) comprising at least one opening (1) for receiving concentrated solar irradiance and a front wall and a rear wall (see Fig. 1 reproduced with markups below); one or more openings (1) in the housing for receiving irradiance (see Fig. 1 reproduced with markups below); and a flow retarding system (3, 4) comprising one or more flow retention devices disposed within the housing for receiving, accumulating and releasing particles as the particles fall through the solar receiver (see Fig. 1 reproduced with markups below).

    PNG
    media_image1.png
    677
    980
    media_image1.png
    Greyscale

With regard to claim 2, Xiao further discloses the one or more flow retention devices (4, 5) are selected from a group consisting of troughs and ledges (see Fig. 1 reproduced with markups above; ¶ 0031).
With regard to claim 3, Xiao further discloses the flow retarding system further comprises a flow directing device (3) inclined attached to the rear wall (see Fig. 1 reproduced with markups above).
With regard to claims 4, 17, & 20, Xiao further discloses the one or more flow retention devices (4, 5) are troughs and the troughs are positioned within the housing so that the troughs are not irradiated by concentrated solar irradiance entering the receiver (see Fig. 1 reproduced with markups above; ¶ 0031).
With regard to claims 5 & 17, Xiao further discloses the one or more flow retention devices (4, 5) are troughs and the troughs comprise one or more openings for releasing the particles (see Fig. 1 reproduced with markups above).
With regard to claims 6 & 21, Xiao further discloses the one or more openings release particles to a particle outlet (8) at the bottom of the trough (see Fig. 1 reproduced with markups above).
With regard to claim 8, Xiao further discloses the flow retention devices are troughs configured to discharge particles away from the rear wall creating a cascade of particles away from the rear wall (see Fig. 1 reproduces with markups above; bottom of trough is angled away from the rear wall).
With regard to claims 9 & 18, Xiao further discloses the one or more flow retention devices are ledges (see Fig. 1 reproduces with markups above).
With regard to claims 10 & 19, Xiao further discloses the ledges are inclined downward towards irradiance entering the solar receiver creating a cascade of falling particles (see Fig. 1 reproduces with markups above).
With regard to claim 11, Xiao further discloses the ledges are horizontal (the z-axis of the ledge is horizonal).
With regard to claim 13, Xiao further discloses the ledges are configured to direct particle flow downward towards the rear wall (see Fig. 1 reproduces with markups above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao.
Xiao further discloses the flow retention devices are troughs (see Fig. 1 reproduces with markups above) and one or more of the troughs are connected to the rear wall (see Fig. 1 reproduces with markups above)
Xiao fails to disclose that the troughs are connected by mounts inclined downward away from the rear wall.  Mounts inclined away from a wall are old and well-known (one example are hangers for picture frames) and provide additional structural stability by redirecting downward vectors in a horizontal direction.  As such, It would have been obvious to one of ordinary skill in the art to combine the reactor of Xiao with inclined wall mounts because such a combination would have had the added benefit of providing one of a number of structural means for attaching the trough to the rear wall.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of US 2018/0119993 to De Riccardis et al.
Xiao fails to disclose the rear wall is inclined downward towards the direction of solar irradiance.  De Riccardis teaches the rear wall is inclined downward towards the direction of solar irradiance (Fig. 2).  It would have been obvious to one of ordinary skill in the art to combine the receiver of Xiao with the inclined rear wall of De Riccardis because such a combination would have had the added benefit of a greater utilization of the solar irradiance.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of US 9,939,178 to Maryamchik et al.
Xiao fails to disclose one or more of the one or more flow retention devices are actively or passively controlled to adjust particle flow.  Maryamchik teaches a flow retention device (46) for actively or passively controlling the particle flow (Fig. 3; Col. 6, lines 27–32).  It would have been obvious to one of ordinary skill in the art to combine the receiver of Xiao with the adjustability of the flow retention device of Maryamchik because such a combination would have had the added benefit of allowing the flow of particles to be adjusted to optimize the heat exchange.
Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 attached.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
November 2, 2022